HARWOOD, Judge.
This appellant stands convicted of the offense of buying, receiving, concealing, or aiding in concealing stolen property, knowing that it had been stolen, etc., an offense denounced by section 338, Title 14, Code of Alabama 1940.
The evidence presented by the State, if believed by the jury under the required rule, tended to establish that the appellant aided in concealing the stolen property, having reasonable grounds for believing the property was stolen, with the intent not to restore it to its owner.
No request for the affirmative charge nor motion to exclude the State’s evidence was made in the trial below, nor was any motion for a new trial made. The sufficiency of the State’s evidence is therefore not reviewable by us on appeal. Madison v. State, 32 Ala.App. 617, 28 So.2d 927; Upton v. State, 36 Ala.App. 73, 52 So.2d 397.
We have found no errors infecting this record probably injurious to the appellant’s substantial rights. This cause must perforce be affirmed.
Affirmed.